DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Final Office Action is in response to the amendment filed on September 19th, 2022 for application no. 17/371,986 filed on July 9th, 2021. Claims 1-3 and 6-12 are pending. In the present amendment, claims 1, 3 and 6-12 are amended, and claims 4-5 are canceled.

Specification
The replacement abstract filed September 19th, 2022 is supported by the original disclosure and not considered new matter. Examiner withdraws the objection to the abstract previously mentioned in the Office Action mailed July 14th, 2022 and the replacement abstract is accepted.

Examiner Note
	Examiner would welcome an interview to clarify any of the various objections/rejections seen below in order to expediate prosecution of the instant application.

Claim Objections
	Regarding Claim 1 (line 6), please change the recitation of “with a differential housing” to - - with [[a]] the differential housing - - as antecedent basis has already been established in claim 1 (line 5).

	Regarding Claim 1 (lines 18-19), please change the recitation of “an spring” to - - [[an]] a spring - - to clarify the recitation.

	Regarding Claim 3 (line 3), please change the recitation of “or magnets for an engaged state” to - - or the magnets for an engaged state - - as antecedent basis has already been established in claim 1 (line 20).

	Regarding Claim 3 (lines 6-7), please change the recitation of “holding by magnets” to - - holding by the magnets - - as antecedent basis has already been established in claim 1 (line 20).

	Regarding Claim 3 (lines 8-9), please change the recitation of “disengaged
state by springs” to - - disengaged state by the springs - - as antecedent basis has already been established in claim 3 (line 3).

	Regarding Claim 3 (lines 11-12), please change the recitation of “holding by springs” to - - holding by the springs- - as antecedent basis has already been established in claim 3 (line 3).

	Regarding Claim 3 (line 14), please change the recitation of “holding by magnets” to - - holding by the magnets - - as antecedent basis has already been established in claim 1 (line 20).

	Regarding Claim 6 (line 2), please change the recitation of “wherein the cylindrical iron” to - - wherein the cylindrical [[iron]] irons - - to clarify the correct amount of cylindrical irons.

	Regarding Claim 7 (line 2), please change the recitation of “wherein the cylindrical iron are distributed in the yoke, the cylindrical iron” to - - wherein the cylindrical [[iron]] irons are distributed in the yoke, the cylindrical [[iron]] irons - - to clarify the correct amount of cylindrical irons.

	Regarding Claim 9 (line 3), please change the recitation of “the cylindrical iron” to - - the cylindrical [[iron]] irons - - to clarify the correct amount of cylindrical irons.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1 (lines 12-14), in the recitation of “so that output axle shafts on both sides of the differential and the differential housing of the differential have a same rotational speed and same torque” it is unclear how many output axle shafts Applicant intends to recite and whether the “output axle shaft” previously recited in claim 1 (line 2) is included with the newly recited “output axle shafts”. The lack of clarity renders the claim indefinite. Applicant could recite “so that the output axle shaft on the one side of the differential and a second output axle shaft on the other side of the differential and the differential housing of the differential have a same rotational speed and same torque” to clarify the recitation.

Regarding Claim 1 (lines 20-23), in the recitation of “the armature disc carries with a number of magnets, the yoke carries with a number of cylindrical iron, and each of the cylindrical iron carries with a coil; the armature disc and the yoke are arranged correspondingly, and the cylindrical iron and the magnets are arranged correspondingly” it is unclear how many cylindrical irons Applicant intends to recite. The lack of clarity renders the claim indefinite. Applicant could recite “the armature disc carries with a number of magnets, the yoke carries with a number of cylindrical [[iron]] irons, and each of the cylindrical [[iron]] irons carries with a coil; the armature disc and the yoke are arranged correspondingly, and the cylindrical [[iron]] irons and the magnets are arranged correspondingly” to clarify the recitation.

Regarding Claim 3 (lines 1-3), in the recitation of “wherein the electromagnetic clutch is a bi-stable or bi-state electromagnetic clutch which is self-held by springs for a disengaged state” it is unclear how many springs Applicant intends to recite and whether the “spring” recited in claim 1 (lines 18-19) is included with the “springs” recited in claim 3. The lack of clarity renders the claim indefinite. Applicant could recite “wherein the spring is one of a plurality of springs, wherein the electromagnetic clutch is a bi-stable or bi-state electromagnetic clutch which is self-held by the springs for a disengaged state” to clarify the recitation.

Regarding Claim 3, Examiner believes the Applicant has mixed embodiments now that independent claim 1 is no longer generic to both embodiments seen in Figs. 1-2. The lack of clarity renders the claim indefinite. Applicant could amend claim 1 (lines 23-25) “the spring is arranged between the armature disc and the yoke to keep the armature disc and the yoke at a disengaged position or at an engaged position” to clarify the recitation. Support for such an amendment can be found in the Applicant’s specification (p. 7, lines 3-5).

Regarding Claim 11, it is unclear how claim 11 narrows the subject matter of claim 1 (lines 15-17). The lack of clarity renders the claim indefinite.

Regarding Claim 12, it is unclear how claim 12 narrows the subject matter of claim 1 (lines 15-17). The lack of clarity renders the claim indefinite.

	Claims 2-3 and 6-12 are rejected based upon their dependency to a rejected base claim.

Response to Arguments
The Applicant's arguments filed September 19th, 2022 are in response to the Office Action mailed July 14th, 2022. Examiner acknowledges the allowable subject matter of claim 5, along with intervening claim 4, have been incorporated with independent claim 1. The Applicant's arguments have been fully considered.
Regarding Claims 1, 3 and 5, Applicant’s amendment has not clarified the invention. See Examiner’s suggestions and proposed amendments above.
Regarding Claim 1, Applicant has recited features that distinguish from those taught by the prior art of record.
In conclusion, the amended claims 1-3 and 6-12 are rejected. See detailed and relevant rejections above.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office Action. See Examiner’s suggestions and proposed amendments above.
Claims 2-3 and 6-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office Action and rewritten in independent form including all of the limitations of the base claim and any intervening claims. See Examiner’s suggestions and proposed amendments above.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659